 



Exhibit 10.14(a)
JACK IN THE BOX INC.
RESTRICTED STOCK AWARDS OUTSTANDING
UNDER THE 2002 STOCK INCENTIVE PLAN
SUMMARY AS OF OCTOBER 1, 2006

                  Awardee   Number of Shares Awarded   Award Date
Linda Lang
    55,000     November 8, 2002
Larry Schauf
    50,000     November 8, 2002
Carlo Cetti
    29,600     November 8, 2002
David Theno
    28,000     November 8, 2002
Gary Beisler
    25,000     February 14, 2003
Richard Pugh
    10,000     August 1, 2003
Linda Lang
    35,000     September 10, 2004
Jerry Rebel
    18,127     February 17, 2005
Paul Melancon
    1,500     August 4, 2005
Linda Lang
    10,000     September 16, 2005
Jerry Rebel
    13,159     September 16, 2005
Paul Schultz
    15,084     September 16, 2005

